 LOCAL 294,TEAMSTERS445Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca (August Bohl Contracting Co.. Inc.,and CooleyContracting Co., Inc.,a Joint Venture)andJackSharac and Elroy Levernois.Cases 3-CB-1268-1and -2January 16, 1974SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn June 24,1970. the NationalLaborRelationsBoard issued a Decision and Order in the above-entitled case'finding that the Respondent violatedthe National Labor Relations Act, as amended, andordering the Respondent.inter alia,to make wholeJack Sharac and Elroy Levernois for any loss ofearnings theymay havesuffered because of thediscrimination practiced against them.The Respon-dent was also ordered to cease and desist fromcausing,orattempting to cause,AugustBohlContracting Co., Inc., and Cooley Contracting Co.,Inc., a joint venture,to discriminate against JackSharac and Elroy Levernois, or any other employee,contrary to the requirements of Section 8(a)(3) of theAct. Thereafter,on September 30, 1971,the UnitedStatesCourt o" Appeals for the Second Circuitentered its decree enforcing in full the aforesaidBoard Order.2On March17,1972,theRegional Director forRegion 3 issued a backpay specification and noticeof hearing for the purpose of determining theamountsof backpay,ifany, due and owing andmaking whole the said Charging Parties, Jack Sharacand Elroy Levernois.Uponappropriate notice issuedby theRegional Director,a hearing was held on May9,August 22,and August23, 1972,before Adminis-trative Law Judge John F.Funke.On November24, 1972,the Administrative LawJudge issued the attached Supplemental Decision inwhich he found that the claimants were entitled tothe amounts of backpay therein set forth.Thereafter,both the Respondent and the General Counsel filedexceptions with supporting briefs.`Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge as modified herein. For the reasonswhich are discussed,infra,it isdeemed appropriateto remand this proceeding to an Administrative LawJudge for the purpose of taking additional evidencenecessary for the determination of backpay liability.Initially,itisnecessary to determine whetherRespondent's backpay liability to the backpayclaimants terminated upon the dissolution of thejoint venture. The Administrative Law Judge foundthat no backpay could accrue or be awarded forcalendar quarters extending past April 13, 1971, thedatewhen Bohl-Cooley ceased operations at theSouth Mall project.3 We disagree. The Board's Orderherein prohibits the Respondent from causing thejoint venture to discriminate against Sharac andLevernois and does not explicitly restrain theRespondent from engaginginsimilarconductinvolving these individuals with "any other employ-er."Unlike the Administrative Law Judge, we do notfind this to be of decisive significance.After the Board's Order was promulgated, theBohl-Cooley joint venture commenced a gradualprocess of dissolution. This fact was not evident toany of the parties, at the time of the Board's Order.Consequently, at that time, there was no foreseeableneed to broaden the Order to accomodate such afortuity.Accordingly,we believe that under thecircumstances this development does not require usto relieve the Respondent of backpay liability forperiods extending beyond the dissolution of the jointventure.4Moreover, much of the work performed bythe joint venture has been taken over by BohlContracting Co., Inc., which at the time of thishearing was even contemplating the assumption ofcertain assets and liabilities of the joint venture in itsrole of sole survivor. Therefore, August Bohl Con-tractingCo., Inc., is not a stranger employer.Furthermore, the Board's Order runs directly againsttheRespondent Union and prohibits it from suchcoercion and restraint of employees "in any othermanner." so that the remedial sanction is not limitedt183 NLRB 10402 470 F 2d 573According to the uncontradicted testimony of August Bohl, presidentof August Bolil Contraumg Co, Inc. and one of the heads of the jointventure, the joint ventur° s operations at the South Mall ended on April 13,1971, and terminated on or about the last of June 1971 at the so-calledWalsh job. At the time of the first phase of the hearing herein (May 1972),the joint venture was in the process of dissolution and winding up its affairsand it was contemplated that August Bohl ContractingCo. Inc.,wouldsun ive as the successor firmaTheBoard's Order not only relates to Sharac and Levernois, but alsocovers "any other employee." and it also is a broad order commandingRespondent to cease and desist from "in any other manner restraining orcoercing employees in the exercise of their rights covered by Section 7 of theAct," a reach which is ample to control Respondent's conduct relating tothe surviving firm of the joint venture. but also as to other employers208 NLRB No. 69 446DECISIONSOF NATIONALLABOR RELATIONS BOARDto Respondent's coercion or restraint of employmentby the joint venture.5 For these reasons, we hold thatthe dissolution of thejoint venture did not necessari-ly toll the backpay entitlement of these claimants,and we shall direct that additional evidence, asnecessary and consistent with this finding, beadduced during the hearing on remand herein.We turn now to the amounts of backpay due to theclaimants. The Respondent does not take exceptionto the technique employed by the General Counsel inthe specification,viz,the utilization of so-calledcomparable employees who were on the payrolls ofthe joint venture, or August Bohl Contracting Co.,during relevant times. However, Respondent doesexcept to the selection of employee Eaton as ayardstick for Sharac, and it similarly excepts toemployee Warner as not representing a reasonablemeasurefor establishing the amount of backpay dueLevernois. In its amended answer to the specifica-tion,Respondent contends that the weeks, hours,and earnings of employees L. Bridenbeck and H.Ward are more appropriate for comparison purposesindetermining the backpay due to Sharac andLevernois, respectively.With reference to the deter-mination of Sharac's backpay, the AdministrativeLaw Judge ruled that he believed himself bound bythe Board's telegraphic orders to fix the amount ofthis discriminatee's gross backpay as being equiva-lent to the earnings of joint venture employee Eatonduring the backpay period. This ruling came duringthe hearing when the General Counsel sought (andobtained) special permission to appeal the Adminis-trative Law Judge's action in affording the Respon-dent the opportunity to develop evidence concerningthe impropriety of choosing Eaton for computingSharac's backpay as alleged in Respondent's amend-ed answer7 to the specification. The Respondent nowurges that we should set aside our Order reversingtheAdministrative Law Judge which granted theGeneral Counsel's appeal as it pertains to the Sharac-Eaton matter, and find that Eaton's earnings are notan appropriate determinant for Sharac's backpay.We are unable to make a finding as to whichemployee is the correct measure. Therefore, we shallpermit the Respondent to engage in further and fulllitigation of this issue during the hearing on remand,ifitso desires. Parenthetically, we note that ourinterim order did not affirm Administrative Law5Also, Respondent during all relevant times has exclusively representedthe employees of August Bohl Contracting Co, Inc , who fall within itsjurisdiction under existing bargaining agreements Finally certain of thejoint venture employees were hired by August Bohl, which also adopted theUnion's joint venture seniority list6This interlocutory order, pursuant to Sec 102 26 of theBoard's Rulesand Regulations,as amended,and dated June 12,1972, was in response toGeneralCounsel'searliermotion to strike certain portions of theRespondent's original answer to the backpay specification on the groundsthatRespondent's answer was in error because(1) it sought to relitigateJudge Schneider to the extent of expressly declaringthatEaton's earningswere the only availableappropriate gauge of Sharac's gross backpay. How-ever, our ruling is not to be construed in any manneras a finding on our part that Eaton's earnings are, infact,not appropriate as a reasonable indication ofSharac's gross backpay.With respect to claimant Levernois, the Adminis-trativeLaw Judge, consistent with the backpayspecification, found that the earnings of employee D.Warner are an appropriate comparison in assessingbackpay. However, his computations reflect the factthat there are substantial voids in the record dataintroduced to support this determination. Conse-quently, the Administrative Law Judge resorted tothe earnings of employees Ward and Eaton in orderto complete his calculations of Levernois' backpay.Although the Respondent excepts to this method, wedo not categorically reject the technique he em-ployed.However, we feel that, under the circum-stances, the hearing we direct should also embracethis issue and, therefore, we will permit the Respon-dent the opportunity to demonstrate more fully thattheearnings of employeeWard, or some otheremployee, are more fitting, as a measure of Lever-nois' backpay.ORDERItishereby ordered that the record in thisproceeding be, and it hereby is, reopened and that afurther hearing be held before a duly designatedAdministrative Law Judge for the purpose of takingevidence in accord with the Board's SupplementalDecision herein for the purpose of recomputingbackpay due the discrimina tees.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional DirectorforRegion 3 for the purpose of arranging suchhearings, and that the said Regional Director be, andhe hereby is, authorized to issue notice thereof.IT IS ALSO FURTHER ORDERED that upon theconclusion of such hearing, the Administrative LawJudge shall prepare and serve on the parties a secondsupplemental decision containing findings of factbased upon the testimony and other evidencereceived pursuant to the provisions of this Order,with recommendations for the backpay due andmatters previouslydecided in the unfair labor practice case,or (2) theanswer failedto plead with the particularity required by theBoard's rulesgoverningbackpay proceedings7GeneralCounsel'soriginalmotion to strike wasruledon byAdministrative Law Judge (then Trial Examiner)SchneiderWe do notconstrue his rulings on the motion, nor the Board's telegraphic order, asnecessarily foreclosing Respondent's right to demonstrate herein that someother employeebesides Eatonwould be more fitting for comparison withSharac in order to reasonablyestablish the latter's grossbackpay LOCAL294, TEAMSTERSowing to the discrimmatees, and that, following theservice of such second supplemental decision on theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amended,shall be applicable.SUPPLEMENTAL DECISION IN BACKPAYPROCEEDINGSTATEMENT OF THE CASEJOHN F. FUNKE, Administrative Law Judge: Thissupplemental proceeding was brought before the NationalLabor Relations Board upon:1.Backpay specification and notice of hearing issuedby the General Counsel on March 17, 1972, against Local294, etc., herein Local 294, and an answer dated April 13,1972, and an amended answer dated May 8, 1972, filed byLocal294.2.A hearing held by me at Albany, New York, on May9 and August 22 and 23, 1972, to determine the amount ofbackpay and other benefits due Jack Sharac and ElroyLevernois pursuant to the Decision and Order of the BoardinLocal 294, International Brotherhood of Teamsters,183NLRB 1040.3.Briefs received from the General Counsel and Local294 on October 13, 1972.Upon the record in this supplemental proceeding andfrom my observation of the witnesses while testifying, Imake the following:FINDINGSA.Background and IssuesOn February 27, 1970, Administrative Law Judge (thenTrial Examiner) Eugene E. Dixon issued his Decision inthe above-entitled cases and on June 24, 1970, the Boardaffirmed the Trial Examiner's Decision,supra.In theRemedy section of his Decision that Trial Examiner heldat 1046:Having found that Respondent Union caused Bohl-Cooley to discriminate against Jack Sharac and LeroyLevernois by refusing them employment contrary torequirements of Section 8(a)(3) of the Act, I shallrecommend that Respondent make them whole for anyloss of pay suffered by reason of the discriminationagainst them, by paying to them a sum of money equalto that which they normally would have earned fromIThe Board's telegraphic order readsGENERAL COUNSEL'S REQUEST FOR SPECIALPERMISSIONTO APPEAL TRIALEXAMINER'SORDER OVERRULING EARLIER RULINGOF TRIAL EXAMINERSCHNEIDER GRANTING GENERAL COUNSEL'S MOTION TOSTRIKECERTAINPORTIONS OF RESPONDENT'S ANSWER ISHEREBYGRANTED, THE APPEAL ISGRANTED AND THE TRIALEXAMINER IS REVERSED BY DIRECTION OF THEBOARDGEORGE A LEFTASSOCIATE EXECUTIVE SECRETARYThe Board's order is noteworthysince it istypical both of rulings on interimappeals and the procedure followed on such appeals The Board's orderdoes not state the ground upon which it is based, it does not refer to eitherthe original decision which was cited by the General Counsel as the basis forTrial Examiner Schneider's order nor does it refer to the substantive parts of447the date of the discrimination against them (which wasthe date they would have been recalled to the Walshjob in the spring of 1969 had the recall been made onthe basis of the seniority they were entitled to carrywith them to the Albany High School job from theSouth Mall project) to the time that they would havebeen laid off on the Walsh job or the South Mallproject as their seniority would have dictated, absentany discriminatory motive.Paragraph 2(a) of the Trial Examiner's order provides:Make whole Jack Sharac and Leroy Levernois for anyloss of earnings they may have suffered because of thediscrimination against them in the manner set forth inthe section entitled "The Remedy."In adopting the Trial Examiner's Decision the Boardissued only a short order which left the provisions of theremedy section and the aforesaid paragraph of the orderunchanged.Pursuant to a motion to strike filed by the GeneralCounsel on April 24, 1972, Administrative Law JudgeCharles W. Schneider issued an order dated May 4, 1972,striking certain paragraphs of Respondent's answer. OnMay 8 Respondent filed its amended answer. At thehearing on May 9 the General Counsel appealed from myruling permitting the amended answer and the Board onJune 12 reversed my ruling and struck substantial portionsof the amended answer as requested by the GeneralCounsel.' On August 22, 1972, I granted General Counsel'smotion to strike all portions of the amended answer notconsistent with the Board's order.The effect of these motions and orders was: (I) to fix theappropriate measure of the earnings of Sharac as those ofemployee Eaton during the backpay period; (2) to leave tome the determination of the appropriate measure ofearnings of Levernois had it not been for the discrimina-tionpracticedagainsthim; (3) to leave to me thedetermination of the interim earnings of Sharac andLevernois, including wilful loss of earnings or inability to-work, during the backpay period; and (4) the date oftermination of the backpay period.B.Terminationof BackpayThe date when Local 294'sliabilityfor backpay wasterminated is the most troublesome of the issues and hadbest be settled first.Determination must be made as towhether:(1)Sharac's application for a withdrawal cardhis order construing the decision On the face of the Board order there is noindication that the Board read or considered either its own decision, TrialExaminer Schneider'sorder, nor the opposition to the motion submittedcounsel forLocal 294 Theorder is a simpleipse dixitconclusion Pursuantto what appears to be Board procedure,although nowhere set forth in itsRules and Regulations,the motion was referred to the office of its ExecutiveSecretary(an administrative and not ajudicial division of the Board)where,apparently,the decision was made and the order issued. If any BoardMember participated in the decision on appeal that fact is not disclosed bythe telegraphic order "By direction of the Board" is a very cryptic phrase Itwould appear that in an adversary proceeding before a quasi-judicial agencya respondent should be entitled to know the identity of the person orpersons ruling on a contested motion and the grounds on which the rulingrestsNot so when he appears before the National Labor Relations Board 448DECISIONSOF NATIONAL LABORRELATIONS BOARDfrom Local 294 and his acceptance of the same on April 24,1969, indicated a withdrawal from the labor market in thetrucking industry and thereby terminated Local 294'sliability as of that date; (2) the letter of Local 294, datedMarch 17, 1970, to Bohl-Cooley (seeinfra)advising Bohl-Cooley that it had no objection to the employment ofSharac and Levernois terminated libility as of 5 days afterreceipt of the letter; 2 and (3) liability terminated whenBohl-Cooley terminated the South Mall job or continuedafter Bohl took over the South Mall job from Bohl-Cooleyfollowing the dissolution of the Joint Venture on April 13,1971.(1) I do not find that Sharac's application for andacceptance of a withdrawal card tolled liability forbackpay. At the time Sharac made his application he wasnot, according to his testimony, working and could notafford to pay his dues. He thereafter returned to the hall onvarious occasions but was unable to obtain referral. Onone of these occasions he offered to pay his reinstatementfee (with borrowed money) but the offer was rejectedbecause he was not working. Since Local 294 was found bythe Board to have been operating an exclusive hiring hall itwas obligated to refer him regardless of membership.(2)Under ordinary circumstances Local 294's letterdatedMarch 17, 1970, would relieve it of liability forfurther backpay.3 This letter (G.C. Exh. 2), addressed toBohl-Cooley with copies to Sharac and Levernois read:Please be advised that the International Brotherhoodof Teamsters, Local 294 does not now nor has it in thepast had any objection to your Company employingElroyLevernois or Jack Sharac. You are furtheradvised that if you were ever under the impression thatthisUnion had any objection to the employment byyour Company of Elroy Levernois and Jack Sharac,that such impression or assumption is completelyunfounded.Iffor any reason you were previously under theimpression that this Local Union or any of itsrepresentatives had any objection to your employingLevernois and Sharac, this letter is sent to assure youthat that is not the intention of this Union nor itsposition. Any objection you assumed this Union had asto the employment of these individuals, the Union doesnot admit that there was any, nevertheless are nowwithdrawn so that the record is entirely clear; and youare free to act without objection on the part of theUnion to employ Elroy Levernois and Jack Sharac.2Trial Examiner Dixon found that August Bohl Contracting Company,inc , herein Bohl. and Cooley Contracting Company, herein Cooley, werecorporations engaged in the construction business in the Albany, NewYork,area In 1966,according to the testimony of August Bohl, president ofBohl, Bohl and Cooley formed a joint venture to engage in construction onthe vast South Mall project at Albany The consortium is referred to in thisproceeding as either Bohl-Cooley or the Joint Venture3Notice from a respondent union found in violation of Section 8(bX2) tothe employer concerned that it has no objection to the reemployment of adiscriminatee will toll backpay from a date 5 days after the date of the letterThe Englander Company, Inc,108NLRB 38,Westwood Plumbers,131NLRB 562, and cases cited, fn3,M Eskin and Son,148 NLRB 1022.4 1 reject theargumentof the General Counsel thatthe letter wasinoperative because there is no evidence to establish that the letter wasIfind that this letter fully complies with all therequirements of the Board'susual 8(b)(I)(A) and (2)remedial order.4 Nor do I accept the argument of theGeneral Counsel that Local 294 was obligated, in addition,to refer Sharac and Levernois to Bohl-Cooley for employ-ment.While Local 294 operated under an exclusive hiringhallarrangement with Bohl-Cooley a referralsituationdoes not arise until thereisa requestfor drivers. In theabsence of any such request a referral would have beenfutile; all Local 294 could do at thistime wasnotify Bohl-Cooley that its objection to their employment waswithdrawn. The General Counsel argues, however, that theletter of March 17 wasinconsistentwith conduct of Local294's officers and agents occurring after the issuance of theletter indicating that the discriminatory practices of Local294 did not cease on that date. Thisargumentis entitled toconsideration.Levernois testified that sometime in December 1969 hehad a conversation with Anthony Carusone, a businessagent of Local 294, at the South Mall project in which heasked Carusone for work "down there" and to whichCarusone replied "you ain't going to work." This tookplace prior to the March 17 letter and prior to TrialExaminer Dixon's decision of February 27, 1970. It doesfirmly establish the attitude of Local 294 toward theemployment or referral of Levernois at that date. Levernoistestified that in March 1970 (Levernois thought it was afterhe received his copy of the March 17 letter),5 he calledCarusone and spoke to him on the telephone concerningan Albany job which needed a pickup truck operator thenext morning. Carusone told him, "You're not going onthere and you're not going to work." ... "I got a man forthat job."After receipt of the March 17 letter Levernois applied forwork at the Bohl-Cooley location six, seven, or eight times.The first occasion was on April 10, 1970, and at that timehe spoke to Cal Bohl who told him things were slow. Hewas not hired then nor on any other occasions.There is also evidence, taken from Local 294's records(Resp Exh. 2-a, 2-b, and 2-c), that drivers were employedat the Joint Venture in May, August, and October, 1969,and in March and August 1970. The record does notestablish whether these men were referred by Local 294 butin view of the Board's finding in the original case that anexclusivehiringhallarrangement existed it must beassumed that they were so I would find that thisissue, as todrivers employed by the Joint Venture, no longer litigable .6Under these circumstances and despite the fact that theBoard's order did not provide that Local 294 take anyreceived byany responsible representative of Bohl-CooleyThe letter wasaddressed Bohl-Cooleyat the place of business of the Joint Venture to theattentionof Mr Frank Zaronda,presidentof CooleyContractingCo Therebeing no question but that the letter was properly addressed and wasreceived at the offices of theJoint Venture I find the obligationof Local 294was therebysatisfied5On cross-examinationLevernois firmly fixedthis date as after theMarch 17 letter6This is not to saythat this situation could not have changedafter April1969 1 simply donot find that there is clear or credible evidence that it didchangeAugustBohl's testimony in the instant proceeding that he hiredonly stewards from Local 294does not refer to the Joint Venture but tooperationsof Bohl Contracting Co., a separate entityEven as to the hiringpractices at that companythe evidence is not conclusive. LOCAL 294,TEAMSTERSaffirmative action seeking the reinstatement of Sharac andLevernois I find that liability did not terminate with thedelivery of the March 17 letter. It is true, as counsel forLocal 294 points out in his brief, that Local 294 was notrequired by the terms of the order to issue such a letter orrequired to refer either Sharac or Levernois to the JointVenture. Such a narrow construction of the cease anddesist provision would permit Local 294 to remain passiveand silent and leave the discriminatees without anyeffective remedy. I do not regard the order as nugatory andI hold that Local 294, which had denied them employment,was required to take reasonable affirmative action,including referral, when drivers were requested, to obtaintheir employment.It can be argued, of course, that if the Board's order isdefective in providing an adequate remedy for the unfairlabor practices found herein that is the responsibility of theBoard and cannot be cured retroactively by an Adminis-trativeLaw Judge. The answer to that is that thisAdministrative Law Judge is not trying to correct orexpand upon the Board's order but merely give it areasonable construction.As Administrative Law JudgeDixon pointed out in his decision, Local 294 was "asophisticated union very ably represented by counsel quiteexperienced in the ramifications of charges involvingSection 8(b)(l)(A). 8(b)(2) and other sections of the Act." Ithink a fair reading of the order in context with thedecision indicates that more was required than was donehere to toll backpay and that Local 294 was well aware ofthat fact.7 (Cf.Reinforcing IronWorkers, Local No. 426[Tryco Steel Corp.] v. N.L.R.B.,81 LRRM 2479 (C.A.D.C.,1972).)I am, however, }unwilling to stretch the Board's order anyfurther and to find, as requested by the General Counsel,that it should extend to employment by Bohl ConstructionCompany. The Board order is expressly limited to "AugustBohl Contracting Company, Inc. and Cooley ContractingCompany, Inc.. a joint venture ...." This was theemployer named in the complaint and the only employerinvolved in the discrimination alleged in the originalcomplaint. Had the Board desired to expand the scope ofitsorder to include discrimination against "any otheremployer" it needed only to employ its customarylanguage. Its conspicuous failure to do so binds me to thelanguage employed. I therefore find that all liability wastolledat a time when the discriminatees would havenormally been terminated by the Joint Venture, absent anydiscrimination, as hereinafter found.7The recorddoes notdisclose that Local 294 made any inquiry of theRegional Office as to whether its letter of March 17 constituted compliancewiththe Board's order8 Sharac did not give the date of his first employment with Brown northe length of that employment before injury No earnings were shown forthis penod9His testimony readsQ Youwereworking for D. K. Brown when you got hurt''A 1 know that, and I went back to work again449C.Backpav Due SharacThe measure of backpay due Sharac has been fixed bythe order of the National Labor Relations Board, datedAugust 22, 1972, as the earnings of Eaton for the period ofdiscrimination against Sharac. I find that this period beganon April 29, 1969, and terminated April 27, 1971, whenEaton's employment with the Joint Venture terminated.Local 294 contends that Sharac should be disqualifiedfor a penod of 5 months during which he collected liabilityinsurance and was unavailable for employment. I findmerit in this contention. Sharac's own testimony is that hewas employed by D. K. Brown prior to his injury; 8 that hecollected disability insurance during this period under apolicy maintained by Brown and that he returned to workafter a period of about 5 months. Unfortunately theGeneral Counsel's specifications (schedule C) show thatSharac was first employed by Brown in the fourth quarterof 1969. It does not show prior employment by Brown andthus it is squarely in conflict with Sharac's testimony thathe was injuredafteremployment with Brown. The onlyinference that can be drawn is that the backpay investiga-tion did not reveal this prior employment and that theGeneral Counsel assumed he was first employed in thefourth quarter of 1969. But Sharac's testimony is clear onthis point.9 On the other hand Sharac testified that he wasavailable for employment and could work during thisperiod.10 He did not, however, report to collect unemploy-ment insurance during these months because "It's a littleridiculous to go to the unemployment office and they ask ifyou're physically able to work and you've got a bandage onyour hand." Sharac offered no explanation for notreturning to work for Brown at an earlier period if he wasin fact able to work. Considering this testimony I find thatSharac was sufficiently disabled to preclude his workingforBrown and could not, due to his disability, collectunemployment benefits. I shall therefore deduct from hisgross pay an amount equal to what his earnings wouldhave been with Brown for the months of May, June, July,August, and September. There is no record of what theseearnings would have been except for Sharac's estimate thathis gross earnings were between $150 and $175 per week.Splitting this in half (the Solomon formula) would providean estimated gross pay of $162.50 for a period of 22 weeks(also estimated) and a setoff against gross pay of $3,575, ofwhich $1,462.50 (9 weeks) shall be assessed against thesecond quarter and $2,112.50 against the third quarter of1969.Summarizing and omitting those quarters in which theearnings of Sharac exceeded those of Eaton," I computeSharac's backpay claims as follows:10On this point he testifiedQ Did you advise the National Labor Relations Board that youwere unavailable for work for five months of an accident9A.No, because I wasn't unavailable I was available. I could workIcould drive. I just got finished telling you thatQ Then why didn't you workA I couldn't find any worki iThese quarters were the second, third, and fourth quarters of 1970 andsecond quarter of 1971, the end of the discriminatory period 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDCalendarEarningsEarningsQuarterof Eatonof Sharacl3ackpay1969-2$2,228.14$1, 462.50$765.641969-33,097.132,112.50984.631969-42,938.51956.251,882.261970-12,587.501,850.00737.501971-12,519.39---2,519.39$6,889.42Ialso find that Sharac was entitled to contributionsmade by the Joint Venture to the pension and health andwelfare fund.As the measure of these benefits I have usedthe benefits paid to the fund on behalf of Eaton,excludingthe second and third quarters of 1969,the period ofSharac'sdisability,and the third and fourth quarter of1971.CalendarPensionHealth &QuarterFundWelfare Fund1969-4$130.00$130.001970-1130.00130.001970-2172.80172.801970-3179.68179.681970-4182.40182.401971-1138.24138.241971-215.3615.3612/$948.48$948.48D.BackpayDue LevernoisGeneral Counsel contends that the measure of earningsfor Levernois should be the earnings of Donald Warnerwhile Local 294 contends it should be the earnings of H.Ward.Both were drivers employed by the Joint Ventureand received the same rate of pay as Levernois.Althoughthe seniority of Warner was closer to that of LevernoisthanWard'sLocal 294 contends that Warner operated aspecial type of equipment which required a license knownas class 1. Levemois possessed such a license and there isno evidence that he could not have operated the same typeof equipment.I have therefore used the earnings of Warneras the measure of earnings in assessingBackpayduring theperiods when Warner was employed by the Joint Venture.This, however,presentsanother difficultyfor the name ofWarner does not appearon all the Schedules submitted asRespondent's 2-a, 2-b, and 2-c, which have been used bythe partiesas an accurate statementof the earnings byemployees at the Joint Venture. Where these schedules donot showearningsforWarner I have substituted theearnings ofWard and where Ward's namedoes not appearIhave substituted the name ofEaton. This improvisationprovides only a rough,but it isto hoped,substantialjustice.The name of the employeewhose earnings havebeen usedfor anygiven calendar quarter will be shown inthe footnotes.Ihave not accepted the earnings of anyemployee asa measure where the earnings were made inemployment by AugustBohl ContractingCo. There is noevidence to indicate that Levernois would have beenemployed by AugustBohl ContractingCo., regardless ofthe discrimination found as to the JointVenture.Counsel for Local 294 haspointed out a contradiction inthe General Counsel's specifications.Levernois' New YorkState income tax return for 1969 shows total earnings of'sExhibit 2-a shows that Levernois'earnings with the Joint Venture for 1969 were$1,027.15(monthsof February,March,and May). General Counsel'sspecifications show interim earnings for the last threequarters of 1969 as$1,327; $1,627.50 and $1,000, totalling,together with his income from the JointVenture $5,181.50.This discrepancywas not explainedby Levernoisexcept tothe extent that the tax return,not prepared by himself, wasclaimed tobe in error.I think the burden of such an errormust fall upon the discriminatee and Ishall accordinglyfind that the true earnings were $6,304.49 and apportionthe differenceof $1,222.84 betweenthe last three quartersadding the amount of$407.61to interim earnings ofLevernoisfor each quarter.i4Summarizingby calendarquarters I find the amount ofbackpaydue Levernoisto beas follows:12Computed only to the end of the discriminatory period,April 29.13Resp Exh 7.14 l.evernolc' earnings from the Joint Venture have been taken fromLocal 294's records,the accuracy of which has not been attacked. LOCAL 294,TEAMSTERS451CalandarGrossInterimNetQuarterBackpayEarningsBackpay1969-2$1,962.3815/$1,734.61$227.771969-32,737.0316/2,035.17701.861969-42,938.5117/1,407.611,530.901970-1NO NET1970-21,915.2818/1,200.00715.281970-31,028.1419/320.00708.141970-43,527.892,060.001,467.891971-11,921.2120/NONE1,921.211971-2277.9521/1,840.00NO NET$7,273.05Using thesame measures of earnings as I have used forcomputation of backpay I find Levernois due the followingamounts for pension and health and welfare payments:Based upon the foregoing findings and upon the recordin this supplemental proceeding, and pursuant to Section10(c) of the Act, I recommend issuance of the following:CalendarHealth &SUPPLEMENTAL ORDER25QuarterPensionWelfare FundResl294rnatinal Brothrhood ofdetLoItponn,ca,neeo1969-2$ 80.00$ 80.00Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, shallmake whole Jack Sharac and Elroy1969-3140.00140.00Levernois for the losses suffered by them by reason of1969-4130.0013000Respondent's discrimination against them by payment to1970-1130.00.130.00them of the sum of money as found due herein togetherwith interest at 6 percent per annum computed on a1970-2109.87109.8722/quarterly basis.1970-329.1629.1623/1970-4189.00189.001971-1138.23138.241971-215.3615.3624/$961.63$961.6313Based on earningsof Ward for May and June 196921Based on earnings of Eaton for April16Based on earnings ofWard for July, Eaton for August and September22Based on two-thirds earnings of Warner for quarter17Based on earnings of Eatonfor quarter23Based on one-sixth earnings ofWarner forquarterisBased on two-thirds earningsofWarner for quarter (Fn. 2,24Based on Eaton's earnings of April29, 1971specifications )25In the event no exceptions are filed as providedby Sec102 46 of the1UBased on one-sixth of the earnings of Warner for the quarterRules and Regulations of the National Labor Relations Board,the findings,(Specificationsfn. 2 ) Tothis has been added the sumof $39710 for medicalconclusions,and recommended Order herein shall, as provided in Sec.expenses which would have been paid Levernois under the terms of the102.48 of the Rules and Regulations,be adopted by the Board and becomeJoint Venture-Local 294 medical planits findings,conclusions,and order,and all objections thereto shall be20Based on the earnings of Warner for quarterdeemed waived for all purposes